       Case 1:18-cv-11786-ALC-BCM Document 39
                                           38 Filed 12/11/20
                                                    12/10/20 Page 1 of 2




December 10, 2020

BY ECF                                                                        12/11/20
The Honorable Judge Barbara C. Moses
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007


                 Re: N.S. et al., v. New York City Department of Education, et al.,
                     18-cv-11786 (ALC) (BCM)

Dear Judge Moses:

I represent the Plaintiffs in the above-referenced action. I am writing jointly with Defendants’
counsel to request an adjournment of the upcoming settlement conference scheduled for
December 17, 2020 and the deadline to provide the pre-conference submissions.

The parties have made progress since our last letter and are moving closer to a potential
resolution (or at least a narrowing of the issues). We have reached a tentative meeting of the
minds about the number of hours services that were owed under pendency and the hearing
officer’s December 17, 2015 decision for the 2013-2014, 2014-2015 and 2015-2016 school
years. In addition, we would like to try to carve out the time period from December 17, 2015 up
and through June 30, 2016 from the administrative decision of the State Review Officer
(“SRO”), which we referenced in our last letter, and which ordered compensatory pendency for
an additional four year period. We have not yet begun substantive discussions about (a) the
length of time that the student would be able to use the services; (b) the rates and/or mechanisms
for the services; (c) the mechanism for funding the services; or (d) attorney’s fees. Neither party
has reached a firm decision as to whether they will appeal all or part of the SRO’s decision; the
deadline for doing so would be January 14, 2020. Thus, the parties are cognizant of that deadline
and its impact on the ability of the parties to settle these narrow claims.

As these discussions are ongoing, Defendants are not yet able to apply for settlement authority
from the Comptroller’s Office, and accordingly cannot participate productively in a settlement
conference at this time. Given the progress this week, Plaintiffs are willing to provide time-slips,
but we reserve our right to supplement the entries if approval is not obtained shortly. However,
as noted above, there are other outstanding issues.

As the parties are unable to engage in negotiation to the above, we request an adjournment of the
December conference and propose that the parties appear for the January 2020 scheduled
conference and provide a status update to the Court. After the parties further discuss substantive
terms, and Plaintiffs’ counsel provides their time slips, Defendants will seek settlement authority.


1115 BROADWAY, 12TH FL.                                            42 WEST 24th STREET, 2ND FLOOR
NEW YORK, NY 10010                                                          NEW YORK, NY 10010
                                      WWW.SPECIALEDLAWYER.COM
            Case 1:18-cv-11786-ALC-BCM Document 39
                                                38 Filed 12/11/20
                                                         12/10/20 Page 2 of 2




      Thank you for Your Honor’s consideration of this request.

                                                                  Sincerely,

                                                                   /s/ Elisa Hyman
                                                                  _________________
                                                                  Elisa Hyman
                                                                  Counsel for the Plaintiffs


      cc: Andrew Rauchberg, Esq.



Application GRANTED. The settlement conference currently scheduled for December 17, 2020, at 2:00 p.m. is
hereby ADJOURNED sine die. SO ORDERED.



__________________________
Barbara Moses, U.S.M.J.
December 11, 2020




                                                                                                  2
